 
Exhibit 10.10


 
 
 
 
SHARE PURCHASE AGREEMENT
 
Effective as of June 23, 2010
 
Between
 
RISE AND GROW LIMITED
 
and
 
BEIJING ZYTX TECHNOLOGY CO., LTD.
 
(collectively, as the “Seller”)
 
and
 
EVER TREND INVESTMENT LIMITED
 
and
 
BEIJING SAN TENG DA FEI TECHNOLOGY CO., LTD.
 
(collectively, as the “Buyer”)
 
 
 
 
 
- 1 -

--------------------------------------------------------------------------------


 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is effective as of June 23,
2010 (the “ Effective Date ”), by and between Ever Trend Investment Limited, a
Hong Kong limited company (“ETI”) and Beijing San Teng Da Fei Technology
Development Co., Ltd.(“STDF”), a company organized under the laws of the
People’s Republic of China (the “PRC”) and is a Variable Interest Entity (“VIE”)
controlled by ETI through its wholly-owned PRC subsidiary Run Ze Yong Cheng
(Beijing) Technology Co., Ltd. (ETI and STDF are collectively referred to as the
“Buyer ”), and Rise and Grow Limited (“R&G”), a Hong Kong limited company, and
Beijing ZYTX Technology Co., Ltd.(“ZYTX ”), a company organized under the laws
of PRC and is a VIE controlled by R&G through its wholly-owned PRC subsidiary
New Fortune Associate (Beijing) Information Technology Co., Ltd. (“NFA”) (R&G
and ZYTX are collectively referred to as the “Seller”), and also Liu Yong is a
resident of PRC, excluding Hong Kong, Macau and Taiwan (“Agent”), who is
representative and trust agent of the Seller to carry out the completion of the
transaction,.
 
PRELIMINARY STATEMENT
 
Seller are owners, beneficially and of record, of all of the registered capital
and equity interest of Guang Hua Insurance Agency Company Limited, a limited
liability company organized under the laws of PRC (the “Company”). Seller
desires to sell to Buyer, and Buyer desires to purchase from Seller, all of the
paid-up capital, all issued and outstanding equity stock and all assets of the
Company, which assets include but not limited to the assets identified in the
schedules attached to this Agreement, on the terms and subject to the conditions
set forth herein.
 
Accordingly, in consideration of the mutual agreements hereinafter set forth,
Buyer and Seller agree as follows:
 
ARTICLE 1
DEFINITIONS AND INTERPRETATION
 
Section 1.1 In this Agreement, the following terms have the meanings specified
or referred to in this Section 1.1 and shall be equally applicable to both the
singular and plural forms.
 
“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by or is under common control with such
Person.
 
“Balance Sheet” has the meaning specified in Section 4.4.
 
“Balance Sheet Date” means March 31, 2010.
 
“Buyer” means ETI together with its VIE, STDF, which is controlled by ETI
through its wholly-owned subsidiary, RZYC, as set forth in the preamble to this
Agreement.
 
“Buyer Ancillary Agreements” means all agreements, instruments and documents
being or to be executed and delivered by Buyer under this Agreement or in
connection herewith.
 
“China” or “PRC” means the People’s Republic of China.


“Claim Notice” has the meaning specified in Section 10.3.
 
“Closing” means the closing of the transfer of the Shares, as defined below,
from Seller to Buyer.
 
“Closing Date” has the meaning specified in Section 3.1.
 
“Company” has the meaning specified in the first paragraph of this Agreement.
 
- 2 -

--------------------------------------------------------------------------------


  
“Company Agreements” has the meaning specified in Section 4.16.
 
“Copyrights” means United States and foreign copyrights, copyrightable works,
and mask work, whether registered or unregistered, and pending applications to
register the same.
 
“Court Order” means any judgment, order, award or decree of any foreign,
federal, state, local or other court or tribunal and any award in any
arbitration proceeding.
 
“Effective Date” has the meaning set forth in the preamble of this Agreement.
 
“Encumbrance” means any lien (statutory or other), claim, charge, security
interest, mortgage, deed of trust, pledge, hypothecation, assignment,
conditional sale or other title retention agreement, preference, priority or
other security agreement or preferential arrangement of any kind or nature, and
any easement, encroachment, covenant, restriction, right of way, defect in title
or other encumbrance of any kind.
 
“Environmental Law” means all Requirements of Laws derived from or relating to
all federal, state and local laws or regulations relating to or addressing the
environment, health or safety and all foreign or state equivalents thereof.
 
“ETI” means Ever Trend Investment Limited, a company organized under the laws of
Hong Kong.
 
“Expenses” means any and all expenses incurred in connection with investigating,
defending or asserting any claim, action, suit or proceeding incident to any
matter indemnified against hereunder (including court filing fees, court costs,
arbitration fees or costs, witness fees, and reasonable fees and disbursements
of legal counsel, investigators, expert witnesses, consultants, accountants and
other professionals).
 
“Governmental Body” means any political subdivision or department thereof, any
other governmental or regulatory body, commission, central bank, board, bureau,
organ or instrumentality or any court, in each case whether federal, state,
local or foreign.
 
“Governmental Permits” has the meaning specified in Section 4.9.
 
“Intellectual Property” means Copyrights, Patent Rights, Trademarks and Trade
Secrets and all agreements, contracts, licenses, sublicenses, assignments and
indemnities which relate or pertain to any of the foregoing.
 
“Leased Real Property” has the meaning specified in Section 4.10.
 
“Losses” means any and all losses, costs, obligations, liabilities, settlement
payments, awards, judgments, fines, penalties, damages, expenses, deficiencies
or other charges.
 
“Material Adverse Effect” means any condition, circumstance, change or effect
(or any development that, insofar as can be reasonably foreseen, would result in
any condition, circumstance, change or effect) that is materially adverse to the
assets, business, financial condition, results of operations or prospects of the
Company.
 
“NFA” means New Fortune Associate (Beijing) Information Technology Co. Ltd., a
company organized under the laws of the PRC and a wholly-owned subsidiary of R&G
as set forth in the preamble to this Agreement.


“Owned Software” has the meaning specified in Section 4.12(g).


“Patent Rights” means Hong Kong, PRC and foreign patents, patent applications,
continuations, continuations-in-part, divisions, reissues, patent disclosures,
inventions (whether or not patentable or reduced to practice) and improvements
thereto.
 
- 3 -

--------------------------------------------------------------------------------


 
“Permitted Encumbrances” means: (i) liens for taxes and other governmental
charges and assessments arising in the ordinary course of business which are not
yet due and payable, (ii) liens of landlords and liens of carriers,
warehousemen, mechanics and materialmen and other like liens arising in the
ordinary course of business for sums not yet due and payable and (iii) other
liens or imperfections on property which are not material in amount, do not
interfere with, and are not violated by, the consummation of the transactions
contemplated by this Agreement, and do not impair the marketability of, or
materially detract from the value of or materially impair the existing use of,
the property affected by such lien or imperfection.
 
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or Governmental Body.
 
“Purchase Price” has the meaning specified in Section 2.2.
 
“R&G” means Rise and Grow Limited, a company organized under the laws of Hong
Kong.
 
“Requirements of Laws” means any foreign, federal, state and local laws,
statutes, regulations, rules, codes or ordinances enacted, adopted, issued or
promulgated by any Governmental Body (including those pertaining to electrical,
building, zoning, subdivision, land use, environmental and occupational safety
and health requirements) or common law.
 
“RMB” means the legal currency of the People’s Republic of China.
 
“RZYC” means Run Ze Yong Cheng (Beijing) Technology Co. Ltd., a company
organized under the laws of the PRC and a wholly-owned subsidiary of ETI as set
forth in the preamble to this Agreement.


“Seller” means R&G together with its Variable Interest Entity, ZYTX, which is
controlled by R&G through its wholly-owned subsidiary, NFA, as set forth in the
preamble to this Agreement.
 
“Seller Ancillary Agreements” means all agreements, instruments and documents
being or to be executed and delivered by Seller under this Agreement or in
connection herewith.
 
“Shares” means all of the paid-up capital, all issued and outstanding equity 
interest of the Company.
 
“Software” means computer software programs and software systems, including all
databases, compilations, tool sets, compilers, higher level or “proprietary”
languages, related documentation and materials, whether in source code, object
code or human readable form.
 
“STDF” means Beijing San Teng Da Fei Technology Development Co. Ltd., a company
organized under the laws of the PRC and is a VIE controlled by ETI through its
wholly-owned PRC subsidiary RZYC.


“Subsidiaries” means any corporation, partnership, limited liability company,
joint venture or other entity in which the Company (a) owns, or at any relevant
time owned, directly or indirectly, fifty percent (50%) or more of the
outstanding voting securities or equity interests or (b) is a general partner.
 
“Tax” means any present or future tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature and whatever called, by whomsoever, on
whomsoever and wherever imposed, levied, collected, withheld or assessed,
including interest, penalties, additions to tax and any similar liabilities with
respect thereto.
 
“Tax Asset” means any net operating loss, net capital loss, investment tax
credit, foreign tax credit, charitable deduction or any other credit or tax
attribute that could be carried forward or back to reduce Taxes (including
without limitation deductions and credits related to alternative minimum Taxes).
 
- 4 -

--------------------------------------------------------------------------------


 
“Tax Return” means any federal, state, local or foreign tax return, declaration,
statement, report, schedule, form or information return or any amendment or
attachment to any of the foregoing relating to Taxes.
 
“Trademarks” means Hong Kong, PRC and foreign trademarks, service marks, logos,
trade dress and trade names (including all assumed or fictitious names under
which the Company is conducting business or has within the previous five years
conducted business), whether registered or unregistered, and pending
applications to register the foregoing.
 
“Trade Secrets” means confidential ideas, trade secrets, know-how, concepts,
methods, processes, formulae, reports, data, customer lists, mailing lists,
business plans, or other proprietary information.
  
“VIE” means Variable Interest Entity.
 
“ZYTX” means Beijing ZYTX Technology Co. Ltd., a company organized under the
laws of the PRC and is a VIE controlled by R&G through its wholly-owned PRC
subsidiary NFA.
 
Section 1.2 Interpretation. As used in this Agreement, the word “including”
means without limitation, the word “or” is not exclusive and the words “herein”,
“hereof”, “hereby”, “hereto” and “hereunder” refer to this Agreement as a whole.
Unless the context otherwise requires, references herein: (i) to Articles,
Sections, Exhibits and Schedules mean the Articles and Sections of and the
Exhibits and Schedules attached to this Agreement; (ii) to an agreement,
instrument or other document means such agreement, instrument or other document
as amended, supplemented and modified from time to time to the extent permitted
by the provisions thereof and by this Agreement; and (iii) to a statute means
such statute as amended from time to time and includes any successor legislation
thereto. The Schedules and Exhibits referred to herein shall be construed with
and as an integral part of this Agreement to the same extent as if they were set
forth verbatim herein. Titles to Articles and headings of Sections are inserted
for convenience of reference only and shall not be deemed a part of or to affect
meaning or interpretation of this Agreement. References herein to the knowledge
of a party or matters or information known to a party mean the actual knowledge
or conscious awareness of the Chief Executive Officer, Chief Financial Officer,
Chairman of the Board or Manager of such party.
 


ARTICLE 2
PURCHASE AND SALE OF SHARES; PURCHASE PRICE
 
Section 2.1 Purchase and Sale of Shares. Upon the terms and subject to the
conditions of this Agreement, on the Closing Date, Seller shall sell, transfer,
assign, convey and deliver to STDF, and Buyer shall purchase from Seller, the
Shares, free and clear of all Encumbrances (except for Permitted Encumbrances).
 
Section 2.2 Purchase Price. The purchase price for the Shares shall be HK$1 in
cash (the “Purchase Price”).
 
 
ARTICLE 3
CLOSING
 
Section 3.1 Closing Date. The Closing shall take place at 9:00 A.M., local time
or such later date as may be agreed upon by Buyer and Seller on the day when the
conditions set forth in Article 8 have been satisfied, at such place as shall be
agreed upon by Buyer and Seller. The time and date on which the Closing is
actually held are sometimes referred to herein as the “Closing Date ”.
 
- 5 -

--------------------------------------------------------------------------------


 
Section 3.2 Payment of Purchase Price.
 
(a) Subject to fulfillment or waiver of the conditions set forth in Section 8.1,
at the Closing, Buyer shall pay the Purchase Price by wire transfer of
immediately available funds to the account designated by the Seller.
 
Section 3.3 Buyer’s Additional Deliveries. Subject to fulfillment or waiver of
the conditions set forth in Section 8.1 , at the Closing, Buyer shall deliver to
Seller all the following:
 
(a) Copy of ETI’s Certificate of Incorporation certified as of a recent date by
the appropriate office in Hong Kong;
 
(b) Copy of STDF’s Certificate of Incorporation (or equivalent) certified as of
a recent date by the appropriate office in China;
 
(c) Certificate of good standing of ETI (or the equivalent) issued as of a
recent date by the appropriate office in Hong Kong;
 
(d) Certificate of good standing of STDF (or the equivalent) issued as of a
recent date by the appropriate office in China;
 
(e) Resolutions of the Board of Directors of ETI (or the equivalent) authorizing
the execution and performance of this Agreement and the transactions
contemplated hereby; and
 
(f) Resolutions of the Board of Directors of STDF (or the equivalent)
authorizing the execution and performance of this Agreement and the transactions
contemplated hereby.
 
Section 3.4 Seller’ Deliveries. Subject to fulfillment or waiver of the
conditions set forth in Section 8.2, at Closing, Seller shall deliver to Buyer
all the following:
 
(a) Copy of R&G’s Certificate of Incorporation certified as of a recent date by
the appropriate office in Hong Kong;
 
(b) Copy of ZYTX’s Certificate of Incorporation (or equivalent) certified as of
a recent date by the appropriate office in The People’s Republic of China;
 
(c) Certificate of good standing of R&G (or the equivalent) issued as of a
recent date by the appropriate office in Hong Kong;
 
(d) Certificate of good standing of ZYTX (or the equivalent) issued as of a
recent date by the appropriate office in The People’s Republic of China;
 
(e) Resolutions of the Board of Directors of R&G (or the equivalent) authorizing
the execution and performance of this Agreement and the transactions
contemplated hereby; and
 
(f) Resolutions of the Board of Directors of ZYTX (or the equivalent)
authorizing the execution and performance of this Agreement and the transactions
contemplated hereby.
 


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLER
 
As an inducement to Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby, Seller hereby jointly and severally represent
and warrant to Buyer and agree as follows:
 
- 6 -

--------------------------------------------------------------------------------


 
Section 4.1 Title to the Shares; Authority of Seller.
 
(a) As of the Closing Date, each Seller has good and valid title to their
respective Shares, free and clear of any and all Encumbrances whatsoever, and
none of the Shares are subject to any outstanding option, warrant, call, or
similar right of any other Person to acquire the same, and none of the Shares
are subject to any restriction on transfer thereof except for restrictions under
applicable laws. Upon consummation of the transactions contemplated hereby in
accordance with the terms hereof, Seller will convey good and valid title to the
Buyer of all of the Shares, free and clear of any and all Encumbrances
whatsoever, except for restrictions on transfer under applicable laws.
 
(b) Seller have full power and authority to execute, deliver and perform this
Agreement. This Agreement has been duly executed and delivered by Seller and is
the legal, valid and binding obligation of Seller enforceable in accordance with
its terms, upon execution and delivery by Seller will be a legal, valid and
binding obligation of Seller enforceable in accordance with its terms.
 
(c) Neither the execution and delivery of this Agreement or the consummation of
any of the transactions contemplated hereby or thereby nor compliance with or
fulfillment of the terms, conditions and provisions hereof or thereof will:
 
(i) conflict with, result in a breach of the terms, conditions or provisions of,
or constitute a default, an event of default or an event creating rights of
acceleration, termination or cancellation or a loss of rights under, or result
in the creation or imposition of any Encumbrance upon any of the assets or
properties of Seller or the Company, under (1) the charter or Bylaws of the
Company, (2) any note, instrument, agreement, mortgage, lease, license,
franchise, permit or other authorization, right, restriction or obligation to
which Seller or the Company is a party or any of the respective assets or
properties of Seller or the Company is subject or by which Seller or the Company
is bound, (3) any Court Order to which Seller or the Company is a party or any
of the respective assets or properties of Seller or the Company is subject or by
which Seller or the Company is bound, or (4) any Requirements of Laws affecting
Seller or the Company or their respective assets or properties; or
 
(ii) require the approval, consent, authorization or act of, or the making by
Seller or the Company of any declaration, filing or registration with, any
Person.
 
Section 4.2 Organization and Capital Structure of the Company.
 
(a) The Company is a company duly organized, validly existing and in good
standing under the laws of the People’s Republic of China. The Company is duly
qualified to transact business as a foreign corporation and is in good standing
in each of the jurisdictions is transacts business. No other jurisdiction has
demanded, requested or otherwise indicated that the Company is required so to
qualify. The Company has full power and authority to own or lease and to operate
and use its properties and assets and to carry on its business as now conducted.
 
(b) The registered capital of the Company is RMB20,000,000. Except for this
Agreement, there are no agreements, arrangements, options, warrants, calls,
rights or commitments of any character relating to the issuance, sale, purchase
or redemption of any shares of capital stock of the Company. No holder of
Company Common Stock has any preemptive, stock purchase or other rights to
acquire Company Common Stock. All of the outstanding shares of the Company
Common Stock are validly issued, fully paid and nonassessable and were not
issued in violation of any preemptive or similar rights. Seller are the record
and beneficial owner of one hundred percent (100%) of the shares of Company
Common Stock. All of such shares of Company Common Stock are so owned free from
all Encumbrances of any kind.
 
(c) True and complete copies of the Certificate of Incorporation (or the
equivalent) and all amendments thereto, of the Charter, as amended to date, and
of the stock ledger of the Company have been delivered to Buyer.
 
- 7 -

--------------------------------------------------------------------------------


 
Section 4.3 Subsidiaries and Investments. The Company does not have any
Subsidiaries.
 
Section 4.4 Financial Statements. Schedule 4.4 contains (i) the unaudited
balance sheet of the Company as of March 31, 2010, (such balance sheet being
herein called the “ Balance Sheet ”) and the related statements of income and
cash flows for the three months then ended. All such statements were (or shall
have been) prepared in conformity with GAAP and fairly present the financial
position (on a consolidated and, where applicable, consolidating basis) of the
entities described in such financial statements as at the respective dates
thereof and the results of operations and cash flows (on a consolidated
and, where applicable, consolidating basis) of the entities described therein
for each of the periods then ended, subject, in the case of any such unaudited
financial statements, to changes resulting from audit and normal year-end
adjustments.
 
Section 4.5 Operations Since Balance Sheet Date.
 
(a) Since the Balance Sheet Date, there has been:
 
(i) no material adverse change in the assets, business, operations, liabilities,
profits, prospects or condition (financial or otherwise) of the Company, and no
fact or condition exists or is contemplated or threatened which might reasonably
be expected to cause such a change in the future; and
 
(ii) no damage, destruction, loss or claim, whether or not covered by insurance,
or condemnation or other taking adversely affecting any of the assets, business,
operations, condition or prospects of the Company.
  
Section 4.6 No Undisclosed Liabilities. The Company is not subject to any
liability (including unasserted claims, whether known or unknown), whether
absolute, contingent, accrued or otherwise, which is not shown or which is in
excess of amounts shown or reserved for in the Balance Sheet, other than
liabilities of the same nature as those set forth in the Balance Sheet and the
notes thereto and reasonably incurred after the Balance Sheet Date in the
ordinary course of business consistent with past practice.
 
Section 4.7 Reserved.


Section 4.8 Availability of Assets. The assets owned or leased by the Company
constitute all the assets and properties used in, or necessary for, the
operation of the business of the Company (including all books, records,
computers and computer programs and data processing systems) and are in good
condition (subject to normal wear and tear) and serviceable condition and are
suitable for the uses for which intended.
 
Section 4.9 Governmental Permits. The Company owns, holds or possesses all
licenses, franchises, permits, privileges, immunities, approvals and other
authorizations from a Governmental Body which are necessary to entitle it to own
or lease, operate and use its assets and to carry on and conduct its business
substantially as currently conducted, including, without limitation, all
licenses necessary to operate as an insurance agent in China (herein
collectively called “Governmental Permits”). Schedule 4.9  sets forth a list and
brief description of each Governmental Permit, except for such incidental
licenses, permits and other authorizations which would be readily obtainable by
any qualified applicant without undue burden in the event of any lapse,
termination, cancellation or forfeiture thereof. Complete and correct copies of
all of the Governmental Permits have heretofore been delivered to Buyer by
Seller.
 
Section 4.10 Real Property.
 
(a) The Company does not own any real property.
 
(b) Schedule 4.10(B) sets forth a list and brief description of each lease or
similar agreement (showing the parties thereto, annual rental, expiration date,
renewal and purchase options, if any, the improvements thereon, the uses being
made thereof, and the location and the legal description of the real property
covered by, and the space occupied under, such lease or other agreement) under
which (i) the Company is lessee of, or holds, uses or operates, any real
property owned by any third Person (the “ Leased Real Property ”). Except as set
forth in such Schedule, the Company has the right to quiet enjoyment of all the
Leased Real Property described in such Schedule for the full term of each such
lease or similar agreement (and any renewal option) relating thereto, and the
leasehold or other interest of the Company in such Leased Real Property is not
subject or subordinate to any Encumbrance except for Permitted Encumbrances.
Except for Permitted Encumbrances, there are no agreements or other documents
governing or affecting the occupancy or tenancy of any of the Leased Real
Property by the Company. Complete and correct copies of any instruments
evidencing Encumbrances, commitments for the issuance of title insurance, title
opinions, surveys and appraisals in Seller’s or the Company’s possession and any
policies of title insurance currently in force and in the possession of Seller
or the Company with respect to each such parcel of Leased Real Property have
heretofore been delivered by Seller to Buyer.
 
- 8 -

--------------------------------------------------------------------------------


 
(c) Neither the whole nor any part of any real property leased, used or occupied
by the Company is subject to any pending suit for condemnation or other taking
by any public authority, and, to the best knowledge of Seller or the Company, no
such condemnation or other taking is threatened or contemplated.
 
Section 4.11 Personal Property.
 
(a) Schedule 4.11(A) contains a detailed list of all equipment, vehicles,
furniture and other personal property owned by the Company having an original
cost of RMB100,000 or more. The Company has good and marketable title to all of
its assets and properties free and clear of all Encumbrances, except for
Permitted Encumbrances.
 
(b) Schedule 4.11(B) contains a brief description of each lease or other
agreement or right, whether written or oral (including in each case the annual
rental, the expiration date thereof and a brief description of the property
covered), under which the Company is lessee of, or holds or operates, any
equipment, vehicle or other tangible personal property owned by a third Person,
except for any such lease, agreement or right that is terminable by the Company
without penalty or payment on notice of thirty (30) days or less, or which
involves the payment by the Company of rentals of less than RMB400,000 per year.
 
Section 4.12 Intellectual Property; Software.
 
(a) Schedule 4.12 contains a list and description (showing in each case any
product, device, process, service, business or publication covered thereby, the
registered or other owner, expiration date and number, if any) of all
Copyrights, Patent Rights and Trademarks owned by, licensed to or used by the
Company.
 
(b) Schedule 4.12 contains a list and description (showing in each case any
owner, licensor or licensee) of all Software owned by, licensed to or used by
the Company, except Software licensed to the Company that is available in
consumer retail stores and subject to “shrink-wrap” license agreements.
 
(c) Schedule 4.12 contains a list and description (showing in each case the
parties thereto and the material terms thereof) of all agreements, contracts,
licenses, sublicenses, assignments and indemnities which relate to (i) any
Copyrights, Patent Rights or Trademarks listed in Schedule 4.12, (ii) any Trade
Secrets owned by, licensed to or used by the Company or (iii) any Software
listed in Schedule 4.12 .
 
(d) The Company either: (i) owns the entire right, title and interest in and to
the Intellectual Property and Software included in its assets and properties,
free and clear of any Encumbrance; or (ii) has the perpetual, royalty-free right
to use the same.
 
(e) (i) All registrations for Copyrights, Patent Rights and Trademarks
identified in Schedule 4.12 as being owned by the Company are valid and in
force, and all applications to register any unregistered Copyrights, Patent
Rights and Trademarks so identified are pending and in good standing, all
without challenge of any kind; (ii) the Intellectual Property owned by the
Company is valid and enforceable; (iii) the Company has the sole and exclusive
right to bring actions for infringement or unauthorized use of the Intellectual
Property and Software owned by the Company, and to the knowledge of Seller and
the Company, there is no basis for any such action; (iv) the Company has taken
all actions reasonably necessary to protect, and where necessary register, the
Copyrights, Trademarks, Software, Patent Rights or Trade Secrets; and (v) the
Company is not in breach of any agreement affecting the Intellectual Property,
and has not taken any action which would impair or otherwise adversely affect
its rights in the Intellectual Property. Correct and complete copies of: (x)
registrations for all registered Copyrights, Patent Rights and Trademarks
identified in Schedule 4.12  as being owned by the Company; and (y) all pending
applications to register unregistered Copyrights, Patent Rights and Trademarks
identified in Schedule 4.12  as being owned by the Company (together with any
subsequent correspondence, notices or filings relating to the foregoing) have
heretofore been delivered by Seller to Buyer.
 
- 9 -

--------------------------------------------------------------------------------


 
(f) (i) No infringement of any Intellectual Property of any other Person has
occurred or results in any way from the operations, activities, products,
Software, equipment, machinery or processes used in the Company’s business; (ii)
no claim of any infringement of any Intellectual Property of any other Person
has been made or asserted in respect of the operations of the Company’s
business; (iii) no claim of invalidity of any Copyright, Trademark or Patent
Right, Software or Trade Secret has been made; (iv) no proceedings are pending
or, to the knowledge of the Company, threatened which challenge the validity,
ownership or use of any Intellectual Property; and (v) neither Seller nor the
Company has had notice of, or knowledge of any basis for, a claim against Seller
that the operations, activities, products, software, equipment, machinery or
processes of the Company infringe any Intellectual Property of any other Person.
 
(g) (i) The Software included in the assets and properties of the Company is not
subject to any transfer, assignment, reversion, site, equipment, or other
limitations; (ii) the Company has maintained and protected the Software included
in the assets and properties of the Company that it owns (the “Owned Software”)
(including all source code and system specifications) with appropriate
proprietary notices, confidentiality and non-disclosure agreements and such
other measures as are necessary to protect the proprietary, trade secret or
confidential information contained therein; (iii) the Owned Software has been
registered or is eligible for protection and registration under applicable
copyright law and has not been forfeited to the public domain; (iv) the Company
has copies of all prior releases or separate versions of the Owned Software so
that the same may be subject to registration in the United States Copyright
Office; (v) the Company has complete and exclusive right, title and interest in
and to the Owned Software; (vi) the Company has developed the Owned Software
through its own efforts and for its own account without the aid or use of any
consultants, agents, independent contractors or Persons (other than Persons that
are employees of the Company); (vii) the Owned Software does not infringe any
Intellectual Property of any other Person; (viii) any Owned Software includes
the source code, system documentation, statements of principles of operation and
schematics, as well as any pertinent commentary, explanation, program (including
compilers), workbenches, tools, and higher level (or “proprietary”) language
used for the development, maintenance, implementation and use thereof, so that a
trained computer programmer could develop, maintain, enhance, modify, support,
compile and use all releases or separate versions of the same that are currently
subject to maintenance obligations by the Company; (ix) there are no agreements
or arrangements in effect with respect to the marketing, distribution, licensing
or promotion of the Owned Software by any other Person; (x) the Owned Software
complies with all applicable Requirements of Laws relating to the export or
reexport of the same; and (xi) the Owned Software may be exported or reexported
to all countries without the necessity of any license, other than to those
countries specified as prohibited destinations pursuant to applicable
regulations of the United States Department of Commerce and/or the United States
State Department.
 
(h) All employees, agents, consultants or contractors who have contributed to or
participated in the creation or development of any Intellectual Property or
Software on behalf of the Company or any predecessor in interest thereto either:
(i) is a party to a “work-for-hire” agreement under which the Company is deemed
to be the original owner/author of all property rights therein; or (ii) has
executed an assignment or an agreement to assign in favor of the Company (or
such predecessor in interest, as applicable) of all right, title and interest in
such material.
 
Section 4.13 Accounts Receivable. All accounts receivable of the Company have
arisen from bona fide transactions by the Company in the ordinary course of
business.
 
- 10 -

--------------------------------------------------------------------------------


 
Section 4.14 Reserved.
 
Section 4.15 Employee Relations.
 
(a) The Company is not involved in any labor dispute or, to the knowledge of the
Company, is any such dispute threatened. None of the Company’s employees is a
member of a union and the Company believes that its relations with its employees
are good.
 
(b) Neither the Company nor any officer, employee or agent or other person
acting on its behalf has, directly or indirectly, given or agreed to give any
gift or similar benefit (other than with respect to bona fide payments for which
adequate consideration has been given) to any customer, governmental employee or
other person who is or may be in a position to help or hinder the business of
the Company (or assist the Company in connection with any actual or proposed
transaction) (i) which might subject the Company to any damage or penalty in any
civil, criminal or governmental litigation or proceeding, (ii) which, if not
continued in the future, would have an adverse effect on the assets, business,
operations or prospects of the Company or which would subject the Company to
suit or penalty in any private or governmental litigation or proceeding, (iii)
for establishment or maintenance of any concealed fund or concealed bank
account.
 
Section 4.16 Contracts.
 
(a) The Company is not a party to or bound by:
 
(i) any contract for the purchase, sale or lease of real property;
 
(ii) any contract for the sale of goods or services which involved the payment
of more than RMB250,000 in fiscal year ended 2009, which the Company reasonably
anticipates will involve the payment of more than RMB250,000 in fiscal year
ending 2010 or which extends beyond fiscal year ending 2011;
 
(iii) any contract for the purchase, licensing or development of software to be
used by the Company;
 
(iv) any consignment, distributor, dealer, manufacturers representative, sales
agency, advertising representative or advertising or public relations contract;
 
(v) any guarantee of the obligations of customers, officers, managers,
directors, employees, Affiliates or others;
 
(vi) any agreement which provides for, or relates to, the incurrence by the
Company of debt for borrowed money (including, without limitation, any interest
rate or foreign currency swap, cap, collar, hedge or insurance agreements, or
options or forwards on such agreements, or other similar agreements for the
purpose of managing the interest rate and/or foreign exchange risk associated
with its financing);
 
(vii) any contract not made in the ordinary course; or
 
(viii) any other contract, agreement, commitment, understanding or instrument
which is material to the Company.
 
 (b) Each of the leases, contracts and other agreements listed in Schedules
4.10(B), 4.11(B), and 4.12 (collectively, the “Company Agreements ”) constitutes
a valid and binding obligation of the parties thereto and is in full force and
effect and (except for those Company Agreements which by their terms will expire
prior to the Closing Date or are otherwise terminated prior to the Closing Date
in accordance with the provisions hereof) will continue in full force and effect
after the Closing, in each case without breaching the terms thereof or resulting
in the forfeiture or impairment of any rights thereunder and without the
consent, approval or act of, or the making of any filing with, any other party.
The Company has fulfilled and performed its obligations under each of the
Company Agreements, and the Company is not in, or alleged to be in, breach or
default under, nor is there or is there alleged to be any basis for termination
of, any of the Company Agreements and no other party to any of the Company
Agreements has breached or defaulted thereunder, and no event has occurred and
no condition or state of facts exists which, with the passage of time or the
giving of notice or both, would constitute such a default or breach by the
Company or by any such other party. The Company is not currently renegotiating
any of the Company Agreements or paying liquidated damages in lieu of
performance thereunder. None of the Company Agreements contains terms unduly
burdensome to the Company or is harmful to its business. Complete and correct
copies of each of the Company Agreements have heretofore been delivered to Buyer
by Seller.
 
- 11 -

--------------------------------------------------------------------------------


 
Section 4.17 No Violation, Litigation or Regulatory Action.
 
(a) the assets of the Company and their uses comply with all applicable
Requirements of Laws and Court Orders;
 
(b) the Company has complied with all Requirements of Laws and Court Orders
which are applicable to its assets or business;
 
(c) there are no lawsuits, claims, suits, proceedings or investigations pending
or, to the best knowledge of Seller or the Company, threatened against or
affecting the Company nor, to the best knowledge of Seller or the Company, is
there any basis for any of the same, and there are no lawsuits, suits or
proceedings pending in which Seller is the plaintiff or claimant;
 
(d) there is no action, suit or proceeding pending or, to the best knowledge of
Seller or the Company, threatened which questions the legality or propriety of
the transactions contemplated by this Agreement; and
 
(e) to the best knowledge of Seller or the Company, no legislative or regulatory
proposal or other proposal for the change in any Requirements of Law or the
interpretation thereof has been adopted or is pending which could adversely
affect the Company.
 
Section 4.18 Environmental Matters. The operations of the Company comply with
all applicable Environmental Laws.
 
Section 4.19 Insurance. Schedule 4.19 sets forth a list and brief description
(including nature of coverage, limits, deductibles, premiums and the loss
experience for the most recent five years with respect to each type of coverage)
of all policies of insurance maintained, owned or held by or for the benefit of
the Company on the date hereof. Seller shall (and shall cause the Company to)
keep or cause such insurance or comparable insurance to be kept in full force
and effect through the Closing Date. Seller has complied (or has caused the
Company to comply) with each of such insurance policies and has not failed to
give any notice or present any claim thereunder in a due and timely manner.
Seller has delivered to Buyer correct and complete copies of the most recent
inspection reports, if any, received from insurance underwriters as to the
condition of the assets and properties of the Company.
 
Section 4.20 Intentionally Not Used.
 
Section 4.21 Bank Accounts; Powers of Attorney; Minute Books. True and complete
copies of the minute books of the Company have been delivered to Buyer. Such
minute books contain true and complete records of all meetings and other
corporate action taken by the Board of Directors and stockholders of the
Company.
 
Section 4.22 No Finder. Neither Seller, the Company nor any Person acting on
their behalf have paid or become obligated to pay any fee or commission to any
broker, finder or intermediary for or on account of the transactions
contemplated by this Agreement.
 
- 12 -

--------------------------------------------------------------------------------


 
Section 4.23 Intentionally Not Used.
 
Section 4.24 Disclosure. None of the representations or warranties of Seller
contained herein, none of the information contained in the Schedules referred to
in this Article 4, and none of the other information or documents furnished to
Buyer or any of its representatives by Seller or the Company or their
representatives pursuant to the terms of this Agreement, is false or misleading
in any material respect or omits to state a fact herein or therein necessary to
make the statements herein or therein not misleading in any material respect.
There is no fact which adversely affects or in the future is likely to adversely
affect the Company or its business in any material respect which has not been
set forth or referred to in this Agreement or the Schedules hereto.
 




ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER
 
As an inducement to Seller to enter into this Agreement and to consummate the
transactions contemplated hereby, Buyer hereby represents and warrants to Seller
and agrees as follows:
 
Section 5.1 Organization of Buyer.
 
(a) ETI is a company duly organized, validly existing and in good standing under
the laws of Hong Kong and has full corporate power and authority to own or lease
and to operate and use its properties and assets and to carry on its business as
now conducted.
 
(b) STDF is a company duly organized, validly existing and in good standing
under the laws of the PRC and has full corporate power and authority to own or
lease and to operate and use its properties and assets and to carry on its
business as now conducted.
 
Section 5.2 Authority of Buyer.
 
(a) ETI has full power and authority to execute, deliver and perform this
Agreement. The execution, delivery and performance of this Agreement and the
Buyer Ancillary Agreements by ETI have been duly authorized and approved by
ETI’s board of directors and do not require any further authorization or consent
of ETI or its stockholders. This Agreement has been duly authorized, executed
and delivered by ETI and is the legal, valid and binding agreement of ETI
enforceable in accordance with its terms, has been duly authorized by ETI and
upon execution and delivery by ETI will be a legal, valid and binding obligation
of ETI enforceable in accordance with its terms.
 
(b) STDF has full power and authority to execute, deliver and perform this
Agreement. The execution, delivery and performance of this Agreement by STDF
have been duly authorized and approved by STDF’s board of directors and do not
require any further authorization or consent of STDF or its stockholders. This
Agreement has been duly authorized, executed and delivered by STDF and is the
legal, valid and binding agreement of STDF enforceable in accordance with its
terms has been duly authorized by STDF and upon execution and delivery by STDF
will be a legal, valid and binding obligation of STDF enforceable in accordance
with its terms.
 
Section 5.3 Neither the execution and delivery of this Agreement or the
consummation of any of the transactions contemplated hereby or thereby nor
compliance with or fulfillment of the terms, conditions and provisions hereof or
thereof will:
 
(a) conflict with, result in a breach of the terms, conditions or provisions of,
or constitute a default, an event of default or an event creating rights of
acceleration, termination or cancellation or a loss of rights under (1) the
Certificates of Incorporation or Charters of ETI or STDF, (2) any material note,
instrument, agreement, mortgage, lease, license, franchise, permit or other
authorization, right, restriction or obligation to which either ETI or STDF is a
party or any of their properties are subject or by which they are bound, (3) any
Court Order to which either ETI or STDF is a party or by which it is bound or
(4) any Requirements of Laws affecting either ETI or STDF; or
 
- 13 -

--------------------------------------------------------------------------------


 
(b) require the approval, consent, authorization or act of, or the making by
either ETI or STDF of any declaration, filing or registration with, any Person.
 


ARTICLE 6
Intentionally Not Used.


 
ARTICLE 7
Intentionally Not Used.
 
ARTICLE 8
CONDITIONS PRECEDENT TO OBLIGATIONS OF PARTIES
 
Section 8.1 Conditions to Buyer’s Obligations. The obligations of Buyer to
purchase the Shares pursuant to this Agreement shall, at the option of Buyer, be
subject to the satisfaction, on or prior to the Closing Date, of the following
conditions:
 
(a) Each of the representations and warranties of R&G contained or referred to
in this Agreement shall be true and correct on the Closing Date as though made
on the Closing Date, except for changes therein specifically permitted by this
Agreement or resulting from any transaction expressly consented to in writing by
Buyer or any transaction contemplated by this Agreement; and there shall have
been delivered to Buyer a certificate to such effect, dated the Closing Date and
signed on behalf of R&G by an authorized officer of R&G, in addition to the
other deliveries specified in Section 3.4.


(b) Each of the representations and warranties of ZYTX contained or referred to
in this Agreement shall be true and correct on the Closing Date as though made
on the Closing Date, except for changes therein specifically permitted by this
Agreement or resulting from any transaction expressly consented to in writing by
Buyer or any transaction contemplated by this Agreement; and there shall have
been delivered to Buyer a certificate to such effect, dated the Closing Date and
signed on behalf of ZYTX by an authorized officer of ZYTX, in addition to the
other deliveries specified in Section 3.4.
 
Section 8.2 Conditions to Seller’ Obligations. The obligations of Seller to sell
the Shares pursuant to this Agreement shall, at the option of Seller, be subject
to the satisfaction, on or prior to the Closing Date, of the following
conditions:
 
(a) Each of the representations and warranties of ETI contained or referred to
in this Agreement shall be true and correct on the Closing Date as though made
on the Closing Date, except for changes therein specifically permitted by this
Agreement or resulting from any transaction expressly consented to in writing by
Seller or any transaction contemplated by this Agreement; and there shall have
been delivered to Seller a certificate to such effect, dated the Closing Date
and signed on behalf of ETI by an authorized officer of ETI, in addition to the
other deliveries specified in Section 3.3.


(b) Each of the representations and warranties of STDF contained or referred to
in this Agreement shall be true and correct on the Closing Date as though made
on the Closing Date, except for changes therein specifically permitted by this
Agreement or resulting from any transaction expressly consented to in writing by
Seller or any transaction contemplated by this Agreement; and there shall have
been delivered to Seller a certificate to such effect, dated the Closing Date
and signed on behalf of STDF by an authorized officer of STDF, in addition to
the other deliveries specified in Section 3.3.
 
 
ARTICLE 9
[Reserved]

 
- 14 -

--------------------------------------------------------------------------------


 
ARTICLE 10
INDEMNIFICATION
 
Section 10.1 Indemnification by Seller.
 
(a) Seller agrees to indemnify and hold harmless Buyer from and against any and
all Losses and Expense incurred by Buyer up to the Purchase Price in connection
with or arising from:
 
(i) any breach by Seller of any of its covenants in this Agreement or in any
Seller Ancillary Agreement;
 
(ii) any failure of Seller to perform any of its obligations in this Agreement
or in any Seller Ancillary Agreement; or
 
(iii) any breach of any warranty or the inaccuracy of any representation of
Seller contained or referred to in this Agreement or any certificate delivered
by or on behalf of Seller pursuant hereto;
 
provided that, without limitation of Seller’s indemnification obligations under
clause (i) or (ii) of this subsection (a), Seller shall be required to indemnify
and hold harmless under clause (iii) of this subsection with respect to Loss and
Expense incurred by Buyer as a result of inaccuracies only to the extent that
the aggregate amount of such Loss and Expense exceeds RMB100,000.
 
(b) The indemnification provided for in this Section 10.1 shall terminate two
(2) years after the Closing Date (and no claims shall be made by any Buyer under
this Section 10.1 thereafter), except that the indemnification by Seller shall
continue as to:
 
(i) the representations and warranties of Seller set forth in Sections 4.1 and
4.2;
 
(ii) any Loss or Expense of which Buyer has notified Seller in accordance with
the requirements of Section 10.3 on or prior to the date such indemnification
would otherwise terminate in accordance with this Section 10.1 , as to which the
obligation of Seller shall continue until the liability of Seller shall have
been determined pursuant to this Article 10 and Seller shall have reimbursed
Buyer for the full amount of such Loss and Expense in accordance with
this Article 10.


Section 10.2 Indemnification by Buyer.
 
(a) Buyer agrees to indemnify and hold harmless Seller from and against any and
all Loss and Expense incurred by Seller up to the Purchase Price in connection
with or arising from:
 
(i) any breach by Buyer of any of its covenants or agreements in this Agreement
or in any Buyer Ancillary Agreement;
 
(ii) any failure by Buyer to perform any of its obligations in this Agreement or
in any Buyer Ancillary Agreement; or
 
(iii) any breach of any warranty or the inaccuracy of any representation of
Buyer contained or referred to in this Agreement or in any certificate delivered
by or on behalf of Buyer pursuant hereto;
 
provided that, without limitation of Buyer’s indemnification obligations under
clauses (i) and (ii) of this subsection (a), Buyer shall be required to
indemnify and hold harmless under clause (iii) of this subsection with respect
to Loss and Expense incurred by Seller only to the extent that the aggregate
amount of such Loss and Expense exceeds RMB100,000.
 
- 15 -

--------------------------------------------------------------------------------


 
(b) The indemnification provided for in this Section 10.2 shall terminate two
(2) years after the Closing Date (and no claims shall be made by Seller under
this Section 10.2  thereafter), except that the indemnification by Buyer shall
continue as to:
 
(i) the representations and warranties of Buyer set forth in Sections 5.1 and
5.2; and
 
(ii) any Loss or Expense of which Seller has notified Buyer in accordance with
the requirements of Section 10.3  on or prior to the date such indemnification
would otherwise terminate in accordance with this Section 10.2 , as to which the
obligation of Buyer shall continue until the liability of Buyer shall have been
determined pursuant to this Article 10 , and Buyer shall have reimbursed Seller
for the full amount of such Loss and Expense in accordance with this Article 10
.
 
Section 10.3 Notice of Claims.
 
(a) Any party seeking indemnification hereunder shall give to the party
obligated to provide indemnification to such Indemnified Party (the
“Indemnitor”) a notice (a “Claim Notice”) describing in reasonable detail the
facts giving rise to any claim for indemnification hereunder and shall include
in such Claim Notice (if then known) the amount or the method of computation of
the amount of such claim, and a reference to the provision of this Agreement or
any other agreement, document or instrument executed hereunder or in connection
herewith upon which such claim is based; provided, that (i) a Claim Notice in
respect of any action at law or suit in equity by or against a third Person as
to which indemnification will be sought shall be given promptly after the action
or suit is commenced; and (ii) failure to give such notice shall not relieve the
Indemnitor of its obligations hereunder except to the extent it shall have been
prejudiced by such failure.
 
(b) After the giving of any Claim Notice pursuant hereto, the amount of
indemnification to which an Indemnified Party shall be entitled under
this Article 10  shall be determined: (i) by the written agreement between the
Indemnified Party and the Indemnitor; (ii) by a final judgment or decree of any
court of competent jurisdiction; or (iii) by any other means to which the
Indemnified Party and the Indemnitor shall agree. The judgment or decree of a
court shall be deemed final when the time for appeal, if any, shall have expired
and no appeal shall have been taken or when all appeals taken shall have been
finally determined. The Indemnified Party shall have the burden of proof in
establishing the amount of Loss and Expense suffered by it.


Section 10.4 Third Person Claims.
 
(a) Subject to Section 10.4(b), the Indemnified Party shall have the right to
conduct and control, through counsel of its choosing, the defense, compromise or
settlement of any third Person claim, action or suit against such Indemnified
Party as to which indemnification will be sought by any Indemnified Party from
any Indemnitor hereunder, and in any such case the Indemnitor shall cooperate in
connection therewith and shall furnish such records, information and testimony
and attend such conferences, discovery proceedings, hearings, trials and appeals
as may be reasonably requested by the Indemnified Party in connection therewith;
provided, that (i) the Indemnitor may participate, through counsel chosen by it
and at its own expense, in the defense of any such claim, action or suit as to
which the Indemnified Party has so elected to conduct and control the defense
thereof; and (ii) the Indemnified Party shall not, without the written consent
of the Indemnitor (which written consent shall not be unreasonably withheld),
pay, compromise or settle any such claim, action or suit, except that no such
consent shall be required if, following a written request from the Indemnified
Party, the Indemnitor shall fail, within fourteen (14) calendar days after the
making of such request, to acknowledge and agree in writing that, if such claim,
action or suit shall be adversely determined, such Indemnitor has an obligation
to provide indemnification hereunder to such Indemnified Party. Notwithstanding
the foregoing, the Indemnified Party shall have the right to pay, settle or
compromise any such claim, action or suit without such consent, provided that in
such event the Indemnified Party shall waive any right to indemnity therefor
hereunder unless such consent is unreasonably withheld.
 
- 16 -

--------------------------------------------------------------------------------


 
(b) If any third Person claim, action or suit against any Indemnified Party is
solely for money damages or, where Seller is the Indemnitor, will have no
continuing effect in any material respect on the Company or its business, assets
or operations, then the Indemnitor shall have the right to conduct and control,
through counsel of its choosing, the defense, compromise or settlement of any
such third Person claim, action or suit against such Indemnified Party as to
which indemnification will be sought by any Indemnified Party from any
Indemnitor hereunder if the Indemnitor has acknowledged and agreed in writing
that, if the same is adversely determined, the Indemnitor has an obligation to
provide indemnification to the Indemnified Party in respect thereof, and in any
such case the Indemnified Party shall cooperate in connection therewith and
shall furnish such records, information and testimony and attend such
conferences, discovery proceedings, hearings, trials and appeals as may be
reasonably requested by the Indemnitor in connection therewith; provided that
the Indemnified Party may participate, through counsel chosen by it and at its
own expense, in the defense of any such claim, action or suit as to which the
Indemnitor has so elected to conduct and control the defense thereof.
Notwithstanding the foregoing, the Indemnified Party shall have the right to
pay, settle or compromise any such claim, action or suit, provided that in such
event the Indemnified Party shall waive any right to indemnity therefor
hereunder unless the Indemnified Party shall have sought the consent of the
Indemnitor to such payment, settlement or compromise and such consent was
unreasonably withheld, in which event no claim for indemnity therefor hereunder
shall be waived.


 
ARTICLE 11
[Reserved]


 
ARTICLE 12
GENERAL PROVISIONS
 
Section 12.1 Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be deemed given or delivered (i) when
delivered personally, (ii) if transmitted by Fax when confirmation of
transmission is received, or (iii) if sent by registered or certified mail,
return receipt requested, or by private courier when received; and shall be
addressed as follows:
 
(a) If to Buyer (or to the Company after the Effective Date), to:
 
Ever Trend Investment Limited
Flat/Room 42, 4F, New Henry House
10 Ice House Street, Central, Hong Kong
Attention:
Ms. Junjun Xu
Facsimile #:
86 – 10 – 8721 6018

 
 (b) If to Seller, at:
 
Rise and Grow Limited
Flat/Room 42, 4F, New Henry House
10 Ice House Street, Central, Hong Kong
Attention:
Ms. Junjun Xu
Facsimile #:
86 – 10 – 8721 6018

 
or to such other address as such party may indicate by a notice delivered to the
other party hereto.
 
- 17 -

--------------------------------------------------------------------------------


 
Section 12.2 Successors and Assigns.
 
(a) Either party may assign any of its rights hereunder, but no such assignment
shall relieve it of its obligations hereunder.
 
(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their successors and permitted assigns. The successors and permitted
assigns hereunder shall include without limitation, in the case of Buyer, any
permitted assignee as well as the successors in interest to such permitted
assignee (whether by merger, liquidation (including successive mergers or
liquidations) or otherwise). Nothing in this Agreement, expressed or implied, is
intended or shall be construed to confer upon any Person other than the parties
and successors and assigns permitted by this Section 12.3 any right, remedy or
claim under or by reason of this Agreement.
 
Section 12.3 Entire Agreement; Amendments. This Agreement and the Exhibits and
Schedules referred to herein and the documents delivered pursuant hereto contain
the entire understanding of the parties hereto with regard to the subject matter
contained herein or therein, and supersede all prior agreements,
understandings or letters of intent between or among any of the parties hereto.
This Agreement shall not be amended, modified or supplemented except by a
written instrument signed by an authorized representative of each of the parties
hereto.
 
Section 12.4 Waivers. Any term or provision of this Agreement may be waived, or
the time for its performance may be extended, by the party or parties entitled
to the benefit thereof. Any such waiver shall be validly and sufficiently given
for the purposes of this Agreement if, as to any party, it is in writing signed
by an authorized representative of such party. The failure of any party hereto
to enforce at any time any provision of this Agreement shall not be construed to
be a waiver of such provision, nor in any way to affect the validity of this
Agreement or any part hereof or the right of any party thereafter to enforce
each and every such provision. No waiver of any breach of this Agreement shall
be held to constitute a waiver of any other or subsequent breach.
 
Section 12.5 Partial Invalidity. Wherever possible, each provision hereof shall
be interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such provision or provisions or any other provisions hereof, unless such a
construction would be unreasonable.
 
Section 12.6 Execution in Counterparts. This Agreement may be executed in two
(2) or more counterparts, each of which shall be considered an original
instrument, but all of which shall be considered one and the same agreement, and
shall become binding when one or more counterparts have been signed by each of
the parties hereto and delivered to each of Seller and Buyer.
 
Section 12.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws (as opposed to the conflicts of law
provisions) of Hong Kong.
 
- 18 -

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be executed the day and year first above written.


 

   
BUYER:
           
EVER TREND INVESTMENT LIMITED
       
(Witness)
     
/s/ Mingfei YANG
 
By:
/s/                                                          
   
Name:
Junjun XU                                                                
Name:  Mingfei YANG
 
Title:
Chief Executive Officer                                           
           
BEIJING SAN TENG DA FEI TECHNOLOGY DEVELOPMENT CO., LTD.
       
(Witness)
     
/s/ Mingfei YANG
 
By:
/s/                                                        
   
Name:
Qifa JIANG
Name:  Mingfei YANG
 
Title:
Chief Executive Officer                                             
       

 

   
SELLER:
           
RISE AND GROW LIMITED
       
(Witness)
     
/s/ Mingfei YANG
 
By:
/s/                                                          
   
Name:
Junjun XU                                                                
Name:  Mingfei YANG
 
Title:
Chief Executive Officer                                           
           
BEIJING ZYTX TECHNOLOGY CO., LTD.
       
(Witness)
     
/s/ Mingfei YANG
 
By:
/s/                                                            
   
Name:
Junjun XU                                                                  
Name:  Mingfei YANG
 
Title:
Chief Executive Officer                                             
       

 
- 19 -

--------------------------------------------------------------------------------


 
SCHEDULE 4.4
UNAUDITED BALANCE SHEET

Guang Hua Insurance Agency Company Limited
     
For the period ended March 31, 2010
     
Unaudited Balance sheet
         
3.31.2010
     
USD
 
Assets
       
Non-current assets 
       
Fixed assets, net
    31,475  
Intangible assets, net
 
  1,032,530  
Rental deposit
    2,633         1,066,638            
Current Assets 
       
Cash and cash equivalents
    22,498  
Accounts Receivable
    3,147  
Deposit and prepayment
    2,829  
Amount due from a group co.
    1,426,264  
Deferred tax asset
    101,930  
Total current assets
    1,556,668      
 
 
Total assets
    2,623,306  
Liabilities
 
 
 
Current Liabilities 
     
Accounts payable
    -  
Accrued expenses
    8,217  
Other payables
    5,870  
Other tax payable
    2,403  
Deferred tax liability
    6  
CIT payable
    6,280  
Total current liabilities and total liabilities
    22,776      
 
            Equity 　  
　
 
Share Capital
    2,716,191  
Exchange reserve
    206,104  
Retained earnings
    -205,186  
Loss for the period / year
    -116,579  
Total Equity
    2,600,530  
Total liabilities and equity
    2,623,306  

 
- 20 -

--------------------------------------------------------------------------------


 
SCHEDULE 4.9
GOVERNMENTAL PERMITS OF
GUANG HUA INSURANCE AGENCY COMPANY LIMITED
 

 
 
Business License for Enterprise as Legal Person
 
(Duplicate Copy) (1-1)
 
    Registration No.: 110000008987818
 
Name: Guang Hua Insurance Agency Company Limited
 
Add: Room508, Building 1, No. 8, Dongdaqiao Road, Chaoyang District, Beijing
 
Legal Representative: Liu Yong
 
Registered Capital: RMB20 million
 
Paid-in Capital: RMB20 million
 
Type of the Company: Company of Limited Liability (Sole Corporation)
 
Scope of Business: Licensing items: Develop insurance programs for
policyholders, select the insurers and handle insurance procedures; assist the
insured or the beneficiary in pursuing claims; reinsurance brokerage business;
provide disaster prevention, loss prevention or risk assessment, risk management
consulting services for the clients; other businesses approved by China
Insurance Regulatory Commission.
 
 General business items: None.
 
 
Date of Establishment: October 20, 2005
 
Business Term: from October 20, 2005 to October19, 2035
 
Please report to the register office for annual inspection during the period
from March1 to June 30 each year.
 
NOTICE
 
1. The Business License is the certificate for an enterprise that obtains legal
person qualification and legal operation.
 
2. The Business License is made out in an original copy and a duplicate copy.
Both copies have the same legal forces.
 
3. The original copy of business license shall be placed in a conspicuous
position in the address of the enterprise as a legal person.
 
4. Any fabrication, alteration, lease, lending or transfer of the Business
License is prohibited.
 
5. The enterprise shall apply an alternation registration to the original
registration office for any changes of the registered items. and for updating
the license.
 
6. The registration authority shall proceed with an annual inspection on the
enterprise as a legal person from March 1 to June 30.
 
7. In case the license is suspended, the company shall not conduct any activity
not concerned with the liquidation.
 
8. The enterprise should return the original and duplicate copies of the
business license when canceling the registration.
 
9. If the License is lost or damaged, the company shall announce it invalid in
the newspaper and periodical designated by the company registration authority,
and shall apply for replacement.
 
Annual Inspections
Inspected in 2009      March 3, 2010
(Special seal for annual inspection of Chaoyang Branch of
Beijing Administration for Industry and Commerce)
 
Chaoyang Branch of Beijing Administration for Industry and Commerce (seal)
June 23, 2010
   
Printed by the State Administration of Industry and Commerce of PRC

 
- 21 -

--------------------------------------------------------------------------------


 
Operation Permit for Insurance Agency Business
 

 
 
Name of Organization: Guang Hua Insurance Agency Company Limited.


Date of Establishment: January 4, 2006


Address: Room508, Building 1, No. 8, Dongdaqiao Road, Chaoyang District, Beijing


Organization Code: J12811VBJ
 
Scope of Business: Licensing items: Develop insurance programs for
policyholders, select the insurers and handle insurance procedures; assist the
insured or the beneficiary in pursuing claims; reinsurance brokerage business;
provide disaster prevention, loss prevention or risk assessment, risk management
consulting services for the clients; other businesses approved by China
Insurance Regulatory Commission.




China Insurance Regulatory Commission (seal)
July 13, 2010




Date of expiry: January 4, 2013

 
- 22 -

--------------------------------------------------------------------------------


 
SCHEDULE 4.10(B)
LEASED REAL PROPERTY OF
GUANG HUA INSURANCE AGENCY COMPANY LIMITED
 
Rental Contract
 
The Lessor: Mrs. Duan Yanyan (hereinafter called as Party A)
 
The Lessee: Guang Hua Insurance Agency Company Limited (hereinafter called as
Party B)
 
This Contract is based on the principles of equal, voluntary, faithful and
mutual benefits. Upon full negotiation, Party A and Party B hereby agreed as
follows.
 
Article Ⅰ the Leased Property
 
Leased Property: with a construction area of 167.19 square meters (leased area),
the Leased Property is located at Room 508, Building 1, Number 8, Dongdaqiao
Road, Chaoyang District, Beijing, China.
 
Lease Purpose: the Leased Property shall only be for office use, rather than
other purposes.
 
Article Ⅱ Lease Term
 
This Property shall be leased out for 12 months from February 01, 2010 through
January 31, 2011 (specific lease date shall be the rental calculation date.)
 
This Contract shall be valid and effective from the signing date. This Contract
shall be invalid after the lease term expires and both Parties fully perform
their respective obligations.
 
Article Ⅲ Rent Standard, Payment Mode and Currency
 
    Rental rate: During the Lease term, the Property rental rate shall be RMB
18000 Yuan per month. The total rental herein shall be RMB 216000 Yuan
(excluding the Deposit).
 
Other expenses: Party B shall cover and pay water expense, electricity expense,
cleaning expense, coal gas expense, cable TV expense, telephone expense and
other relevant expenses during the Lease term. Party B shall carefully keep
expense payment bills during the Lease Term. Those unpaid expenses shall be
deducted from the Deposit when this Contract expires. The heating expense shall
be covered and paid by Party A.
 
    Payment approach: The Rental shall be calculated every month since the Lease
Date, and shall be paid by Party B at 4 times (every season).
 
    Every rental payment amount is: RMB 54000 Yuan. Party B shall pay the first
rental to Party A when this Contract is signed and concluded.
 
    Payment currency: The amount herein shall be settled in RMB.
 
    After this Contract is effective, Party B shall not, at any reason, delay or
refuse to pay the rental.
 
    If and wherever Party B fails to pay the rental ten days after the payment
period, Party A shall have the right to withdraw the Leased Property from Party
B. At the same time, this Contract shall be terminated and no Deposit shall be
returned.
 
- 23 -

--------------------------------------------------------------------------------




Article Ⅳ the Deposit
 
    In order to ensure that Party B will faithfully perform this Contract and
cherish all facilities and devices in the leased Property, Party B shall, when
signing this Contract, pay to Party A the first rental and a deposit of RMB
18000 Yuan.
 
    When the lease period expires, if Party B owes to Party A rental, late
payment interest or other expense, Party A shall have the right to deduct
relevant amount from the deposit. In case the deposit fails to offset and cover
the aforesaid amount, Party A shall have the right to claim Party B against the
outstanding amount, till the payment is fully made.
 
    During the lease period, Party B shall not use the deposit to offset and
cover the payable rental or other expenses.
 
    Deposit withdrawal procedures: When the lease period expires, if Party B
abides by all articles and clauses herein, if Party B goes through Property
hand-over procedures in accordance with the stipulations of Article 8 herein,
Party A shall return to Party B the deposit after deducting payable amount. No
interest shall be calculated in the Deposit. If Party B desires to renew the
lease, the deposit shall be disposed upon amicable negotiation by and between
Party B and Party A.
 
Article Ⅴ Property Usage and Maintenance
 
    Party B shall cherish the facilities and devices in the leased Property, and
shall clear the Property and conduct necessary maintenance. In case of any
damage, Party B shall repair it into good conditions and cost relevant expense.
 
    Party B shall not alter or modify the original power and gas pipelines,
telecommunication lines, water and sewage lines, internal and external doors and
windows, or Property structure.
 
    In case a disaster or crime occurs in the leased Property, Party B may deem
it as an emergency, when Party A is entitled to enter the Property to handle,
without giving a prior notice to Party B.
 
    Party B shall abide by relevant property management regulations and rules as
stipulated by the property management company (or property management personnel)
where the leased Property is located.
 
    During the lease period, Party B shall carefully use water, power and gas.
In case of abnormal condition, Party B shall immediately adopt measures to
ensure the safety to the Property and persons.
 
    In case of gas leak, Party B shall immediately cut off the general valve,
and open doors and windows. Party B should not use fans or other electric
devices, so as to prevent further gas leak and fire.
 
    The plug shall be pulled out when electric device part is changed or
electric device is not used for a long time. In order to prevent electricity
accident, Party B should often turn off the general value (It is better that two
persons are present).
 
    When the air-conditioner is not used, Party B should pull out the plug, and
take out the batteries from the telecontroller.
 
- 24 -

--------------------------------------------------------------------------------


 
    When leaving the Property, Party B should turn off lights, water, power and
gas. Smoking should be controlled in the leased Property.
 
Article VI  Rights and obligations of both parties
 
    Party A shall provide Party B with the house on schedule.
 
    Party A shall respect living privacy of Party B.
 
    Party A shall assist Party B to handle related matter between leased house
and property management company or management office
 
    Party B shall comply with various national laws, regulations, if behaviors
violating law and discipline in leased house, Party A shall immediately recover
the house and investigate legal liability of responsible person of Party B.
 
    Party B shall not sublease leased house by subletting, transfer, mortgage or
other way, once found, Party A shall immediately recover the house and
investigate legal liability of responsible person of Party B.
 
    Party B shall pay various expense set forth in this contract on schedule.
 
    Party B shall abide by public morality, maintain public health, protect
public facilities, Party B shall compensate for damage of public facilities at
original cost.
 
    Party B shall be obligated to take all proper measures before disastrous
climate arises, to protect from damage of internal of leased house.
 
    The house leased by Party B shall only be limited to person registered in
appendixes thereof for living, in case of alternation, increasing number of
residents, it shall notify Party A and provide related certificate.
 
    Party B shall cooperate with inspection work on house (Party A shall contact
with Party B in advance)
 
    If Party B wishes to continue to rent the house, it shall apply to Party A
one month in advance before this contract is expired.
 
    Party B shall be responsible for physical injury, property loss and its
joint liability of other resident or Party B itself.
 
    Party B shall be obligated to timely convey various notices of property
management company or relating to leased house to Party A during contract
period.
 
Article VII  Breach and compensation
 
After Party A and Party B sign the contract, and Party B has paid down payment
and security deposit, if Party A fails to provide Party B with leased house,
Party B has the right to recover the rent for the period delay in living until
this contract is terminated.
 
    During contract period, without written consent of Party B, if Party A
announces to increase rent unilaterally, Party B has the right to reject to pay
the part of rent higher than amount stated in this contract.
 
- 25 -

--------------------------------------------------------------------------------


 
    During contract period, if either party wishes to early terminate this
contract unilaterally, it shall notify the other party in writing one month in
advance, and shall cooperate Party A to find new lessee during such one month.
 
    When Party B violates clauses herein, Party A shall be entitled to
investigate default liability of Party B, and demand to compensate loss until
this contract is terminated.
 
Article VIII  Returning house
 
    After this contract is expired or terminated, Party B shall return house to
Party A according to the following provisions.
 
1. 
Party B shall be entitled to recover newly-built, added furniture, electrical
equipment at its own expense, restore original condition before living in the
house, and guarantee perfect of facility in the house, in case of damage, Party
B shall be responsible for maintenance and restoration, and shoulder
corresponding expense.

 
2. 
Party B shall cooperate Party A to accept leased house and related facility,
handle formalities on surrender of tenancy, pay off amount payable and other
refundable article such as key.

 
3. 
After this contract is terminated, if Party B is overdue to return leased house,
Party A shall be entitled to recover by force, and demand payment to Party B by
day at double rent.

 
4. 
After this contract is terminated, rescinded and tenancy is surrendered,
articles of Party B in leased house which are not recovered by Party B when
overdue shall be deemed as waive, Party A has the right to dispose, and Party B
shall not investigate.

 
Article IX  Dispute resolution
 
Any dispute arising from performance of this contract by both parties shall be
settled through amicable negotiation, if negotiation fails, both parties shall
agree to submit it to arbitral organ in Beijing for arbitration, and execute
effective final arbitrament.
 
Article X  Evidentiary material
 
    Before this contract is concluded, Party B shall provide Party A with
original duplicate of Business License within effective annual inspection
period, original and copy of code certificate of the enterprises
legal person(Copy shall be preserved by Party A).
 
Article XI  Effectiveness
 
    This contract is made in duplicate, one copy for one party respectively,
with equal legal force.
 
    No amendment , alternation can come into force without written confirmation
of both parties.
 
  Lessor (signature):                                                     Lessee
(signature or seal):
 
  Date:
 
- 26 -

--------------------------------------------------------------------------------




SCHEDULE 4.11(A)
PERSONAL PROPERTY
 
No.
 
- 27 -

--------------------------------------------------------------------------------


 
SCHEDULE 4.11(B)
PERSONAL PROPERTY
 
No.
 
- 28 -

--------------------------------------------------------------------------------


 
SCHEDULE 4.12
INTELLECTUAL PROPERTY; SOFTWARE
 
 
1、Software：Insurance Policy Flow Mgt System -phase Ⅱ
2、The ownership of domain name and web site of www.soobao.cn
 
 
- 29 -

--------------------------------------------------------------------------------


 
SCHEDULE 4.19
INSURANCE POLICIES
 
 
Supervised by China Insurance Regulatory Commission 
Only for sale in Beijing 

 
Compulsory Liability Insurance Policy for Traffic Accidents of Motor Vehicle
(duplicate)
 
Confirming time of insuring: 2009-12-21  13: 42
Confirming code of insuring: 02PICC02090000000000104158747G
POS Transaction Ref No.:  00012849
AECIAA2009Z0A
[picclogo.jpg]PICC PROPERAND CASUALTY COMPANY LIMITED
JING:11000900025517
No. of insurance policy: PDAA200911010371083062





The insured
Guang Hua Insurance Agency Company Limited
ID card No. (organization code) of the insured
781742786
Address
Chaoyang District, Beijing
Tel
87216060
Condition of the insured vehicle
License plate No.
JING N61858
Motor vehicle type
Passenger car
Use nature
Non-business use（not including family use）
Engine type
86020079
Identification code (frame No.)
LSGDC82D48E023047
Brand model
Buick SGM6515ATA
Rated passenger capacity
7 people
Rated loading weight:
0.00    kg
Displacement
2.4900L
Power
 
Date of registration
December, 2008
Liability limit
Limit liability for death and disability compensation
RMB110000
Limit liability for death and disability compensation without responsibility
RMB11000
Limit liability for medical expense
RMB10000
Limit liability for medical expense without responsibility
RMB1000
Limit liability for property loss
RMB2000
Limit liability for property loss without responsibility
RMB100
The floating rate related to the unlawful acts of road traffic safety and the
road traffic accidents   -10.00   %
Total premium (RMB, in capital): Nine Hundred Fifty Eight and Eighteen Cent
(RMB958.18)            in which the relief fund is    ( %)
The duration of insurance is from 0: 00 am on December 22, 2009 to 24: 00pm on
December 21, 2010.
Settlement mode of disputes in the insurance contract: submit to the court
Collect vehicle and vessel tax
Unladen mass
1.804
Taxpayer's registration number:
110103781742786
Payable in the year
0.00
Pay overdue tax in the past years
0.00
Overdue fine
0.00             
Total (RMB, in capital):  0.00
Tax-free No. (No. of tax exemption certification)
 
Tax issuing authority
 
Special agreement
Your car can’t enjoy the Olympic line limit exemption but belongs to the line
limit based on the last digit for remission of the compulsory liability
insurance.
58.82元The total days remitted are 19 and the remitted insurance is RMB58.82.
The remitted insurance=(1130/365*19).
The insurance amount after remission=the compulsory liability insurance—the
remitted insurance
Note of caution
1. Please read the insurance clauses carefully, especially exemption from
liability, obligations of the insurance applicant and the insured.
2. Please immediately check after receiving the insurance policy, and if any
discrepancy or careless omission please notify the insurer and handle the change
formalities.
3. The insurance shall be paid in a lump sum, and please check the insurance
policy and the invoice (receipt), if any discrepancy, please contact the insurer
in a timely manner.
4. The insurance applicant shall make an honest disclosure of any situation
affecting the calculation of the insurance or any important matters with
significant increase of danger caused by modification, retrofitting or changing
use nature of the insured motor vehicle and notify the insurer to handle the
change formalities timely.
5. The insured shall timely notify the insurer once the traffic accident occurs.
Insurer
Company name: Chongwen Sub-branch Company
Company address: No.5, Zuo’anmen Inner Street, Chongwen District
Post code: 100061
Confirming time of charge collecting: 2009-12-21 13:42
Printing time of insurance policy: 2009-12-21 13:46
Service code: 499900103278
Tel: 95518 Website: www.e-picc.com.cn
Signing date: December21, 2009 (seal of insurer)
Beijing Chongwen Sub-branch Company of PICC PROPERAND CASUALTY COMPANY LIMITED
 (Special seal for insurance business)

Underwriter: Integrated 5                                      Produced by:
Chongwen 111                                         Operator: Chongwen 111
 
- 30 -

--------------------------------------------------------------------------------


 
 
Supervised by China Insurance Regulatory Commission 
Only for sale in Beijing 

 
Insurance Policy for Motor Vehicle of PICC PROPERAND CASUALTY COMPANY LIMITED
(original)
POS Transaction Ref No.:  00012849
AEDAAA2009Z0A
Generating time of insurance policy: 2009-12-21  13: 45
JING:11000900020463
[picclogo.jpg]PICC PROPERAND CASUALTY COMPANY LIMITED
No. of insurance policy: PDAA200911010371083062
The insurance slip is attached on the compulsory insurance policy, the printing
sequential No. of which is: 11000900025517



 
Considering the insurance applicant has presented the insurance application to
the insurer and agreed to pay the insurance as agreed, the insurer shall bear
the liability for damage based on the underwriting insurance type and its
clauses as well as the special agreements.

The insured
Guang Hua Insurance Agency Company Limited
Condition of the insured vehicle
License plate No.
JING N61858
Brand model
Buick SGM6515ATA Wagon
VIN Code
 
Frame No.
LSGDC82D48E023047
Motor vehicle type
Passenger car
Engine type
86020079
Rated passenger capacity: 7 people
Rated loading weight: 0.00  kilogram
The years used: 1 year
Date of initial registration
December, 2008
Annual mean traveled distance:   km
Use nature
Non-business use（not including family use）
Driving region
within PRC (not including Hong Kong, Macao, Taiwan)
Purchase price of new car
RMB170,000.00
Insurance type
Insurance rate floating
Insured amount /Liability limit (RMB)
Premium (RMB)
Damage insurance for motor vehicle (A)
-624.90
170,000.00
1,458.10
Third party's liability insurance (B)
-264.90
100,000.00
618.10
Burglary insurance (G)
-248.59
158,780.00
580.04
Liability insurance for people onboard (driver) (D1)
-11.40
10,000.00/seat*1 seat
26.60
Liability insurance for people onboard (passenger) (D1)
-41.40
10,000.00/seat*B seat
96.60
Separate glass broken insurance (F) (domestic glass)
-76.50
 
178.50
Damage insurance for car body scratching (L)
-171.00
5,000.00
399.00
Special damage insurance for engine (XI)
-31.25
 
72.91
Not include tax exemption rate (M)  CoverA/B/G/D1/L
-216.76
 
505.77
       
Total premium (RMB, in capital) Three Thousand Nine Hundred Thirty Five and
Sixty Two Cent  (RMB3,935.62)
The duration of insurance is from 0: 00am on December22, 2009 to 24: 00pm on
December21, 2010.
Special agreement
 
Settlement mode of disputes in the insurance contract: submit to the court
Note of Caution
1． The insurance contract is made up of insurance clauses, the insurance slip,
the insurance policy, the endorsement and the special agreement.
2． Please immediately check after receiving the insurance policy and the
corresponding insurance clauses of the insurance types, and if any discrepancy
or careless omission please notify the insurer within 48 hours and handle the
change or supplement formalities; provided failure to notify overdue, it shall
be deemed as unanimity.
3． Please read the corresponding insurance clauses of the insurance types
carefully, especially exemption from liability, obligations of the insurance
applicant and the insured, compensations as well as the supplementary
provisions.
4． Any significant increase of danger caused by modification, retrofitting as
well as changing use nature of the insured motor vehicle and resale, transfer or
presenting as a gift shall be notified to the insurer in writing and the change
formalities shall be finished.
5． The insured shall timely notify the insurer once the traffic accident occurs.
Insurer
Company name: Chongwen Sub-branch Company
Service code: 499900103278
Post code: 100061
Confirming time of charge collecting: 2009-12-21 13:42
Printing time of insurance policy: 2009-12-21 13:47
Company address: No.5, Zuo’anmen Inner Street, Chongwen District
Tel: 95518 Website: www.e-picc.com.cn
Signing date: December21, 2009 (seal of insurer)
Beijing Chongwen Sub-branch Company of PICC PROPERAND CASUALTY COMPANY LIMITED
(Special seal for insurance business)

Underwriter: Integrated 5                                     Produced by:
Chongwen 111                                             Operator: Chongwen 111
 
- 31 -

--------------------------------------------------------------------------------


 